Title: To James Madison from John Vining, 18 December 1792
From: Vining, John
To: Madison, James


Dear sir,
Wilmington Decr 18th 1792
In compliance with the Desire of a number of my Constituents, I take the Liberty to enclose to you a Memorial from the Merchants of Wilmington to which they request your Patronage. Having Business of peculiar private Importance before the Legislature of this State which will meet on the first of January, I shall necessarily be absent from the House of Representatives until about the middle of the next month, when I hope to rejoin my Friends both of the Demo-&-Aristocratick Order. The former of which I confess, I have ever & I hope ever to prefer.
You will soon discover by a comparative View of the Law & the Memorial, how necessarily tributary & dependent the smaller importing Ports must be when in the Neighbourhood of a large exporting Capital. This Inconvenience by the Operation of the Law allowing Drawbacks upon certain exported Articles has been most sensibly felt by the Merchants of this place, & I doubt not by all other trading places similarly situated. In the great Article of Coffee, & which is the principal Article of Importation, it augments the Price or rather creates a Difference of nearly a Cent between Philadelphia & Wilmington. This is a hardship which certainly demands a Legislative Interference & I doubt not will recieve every prudent Accommodation. Your presenting the Memorial as soon as conveniently may be will be highly gratifying to myself as well as to those who are more immediately interested.
I venture also to tresspass upon your Goodness another Memorial which if you think proper, I will thank you to offer to the Chair, it represents the Case, (whether remidiable or not) of a very Meritorious Citizen who thinks he has a right at least to be heard, & to mingle his Hopes with the general Mass of those who have been Sufferers from the same Source.
We are now rejoicing in our little but patriot⟨ic⟩ Borough on the Defeat of the combin’d Armies, & we most cordially pray that we may not be premature but that the Letters of Dumorier are genuine. If you should do me the Honor of a Line upon the Subject of the Memorials I will be obliged to you for the most authe⟨n⟩tick Intelligence upon the Interesting Subject of France. I am with every Se⟨n⟩timent of respect & regard your very Hubl Sert
John Vining
